                        UNITED STATES DISTRICT COURT 
                       EASTERN DISTRICT OF WISCONSIN 
                                                    

 
SHAVONTAE DANIELS, 
 
                Plaintiff,                              
                                                               
        v.                                                    Case No. 18‐cv‐775 
 
JOHN DOE AND JANE DOE, 
 
                Defendant. 
 
 
                                             ORDER 
 
 
       Shavontae  Daniels  is  a  state  prisoner  representing  himself.  He  has  filed  several 

lawsuits  under  42  U.S.C.  §  1983,  including  this  one,  which  he  filed  on  May  21,  2018. 

(ECF No. 1.) Five days earlier, Daniels had filed a separate lawsuit, also under 42 U.S.C. 

§  1983.  (Case No.  18‐CV‐751.) After he paid his initial  partial  filing fee  in  this case,  he 

filed  a  motion  to  file  an  amended  complaint.  (ECF  No.  12.)  His  motion  referenced 

neither  the  case  number  for  this  case  nor  Case  No.  18‐CV‐751.  Rather,  it  stated  that  it 

was in reference to Case No. 18‐CV‐755—which is not a case in which Daniels is a party. 

In  the  documents  Daniels  submitted  along  with  his  proposed  amended  complaint, 

Daniels  identified  18‐CV‐751  as  another  lawsuit  he  had  filed.  Thus,  personnel  in  the 
office  of  the  Clerk  of  Court  presumed  Daniels  intended  to  file  the  proposed  amended 

complaint in 18‐CV‐775 and docketed it accordingly.  

       In both the original complaint and the proposed amended complaint in this case 

Daniels alleges that unknown defendants stole his medication (namely his Wellbutrin) 

on  April  5,  2018  and  April  12,  2018.  These  allegations  are  nearly  identical  to  the 

allegations Daniels made in Case No. 18‐cv‐751. The proposed amended complaint is in 

fact nearly identical to the complaint in that suit. 

       A  plaintiff  may  not  pursue  multiple  lawsuits  regarding  the  same  events. 

Therefore,  the  court  will  dismiss  this  case  as  duplicative  of  18‐cv‐751.  The  court  has 

inherent  authority  to  administer  its  docket,  and  it  is  “wise  judicial  administration”  to 

dismiss  a  duplicative  lawsuit.  Ridge  Gold  Standard  Liquors,  Inc.  v.  Joseph  E.  Seagram  & 

Sons,  Inc.,  572  F.  Supp.  1210,  1213  (N.D.  Ill.  1983)  (citing  Colorado  River  Water 

Conservation District v. United States, 424 U.S. 800, 817‐18 (1976)). Further, the court has 

jurisdiction under 28 U.S.C. § 636(c) to involuntarily dismiss the case based on Daniels’s 

consent  and  the  Wisconsin  Department  of  Justice’s  limited  consent  to  the  exercise  of 

magistrate  judge  jurisdiction  as  set  forth  in  the  Memorandum  of  Understanding 

between the Wisconsin Department of Justice and this court.  

       The  first  four  pages  of  Daniels’s  proposed  amended  complaint  in  18‐CV‐775 

appear  to  be  identical  photocopies  of  the  complaint  in  18‐CV‐751,  with  the  exception 

that  two  names  are  added  to  the  caption  in  the  proposed  amended  complaint.  The 



                                                 2
complaints  differ  as  to  the  relief  requested,  with  Daniels  seeking  additional 

compensation in the proposed amended complaint. 

        Based on the court’s review of the proposed amended complaint, it appears the 

most efficient means to proceed is to dismiss this action. The court will grant Daniels’s 

motion to file his amended complaint, but it will instruct the Clerk to file that amended 

complaint  in  18‐CV‐751.  This  procedure  will  allow  Daniels  to  proceed  with  all  his 

claims  regarding  the  alleged  theft  of  his  medications  in  a  single  action.  The  court  will 

also waive Daniels’s obligation to pay the remainder of the filing fee with respect to 18‐

CV‐775; Daniels will remain responsible for the full filing fee as to 18‐CV‐751.  

        The  court  will  delay  formally  dismissing  18‐CV‐775  for  14  days.  If  Daniels 

believes  it is  necessary  to  maintain  two  separate  actions  regarding  the  alleged  theft  of 

his  medication,  within  14  days  of  the  date  of  this  order  he  must  file  a  letter  with  the 

court  explaining  why  he  believes  it  is  necessary  to  pursue  two  separate  lawsuits 

regarding the alleged theft of his medication. In the absence of such an explanation, the 

court  will  proceed  as  set  forth  in  this  order  and  review  his  amended  complaint  to 

determine whether it is sufficient to proceed.  

        In  sum,  absent  further  action  by  Daniels,  in  14  days  the  court  will  dismiss  this 

action,  that  is,  18‐CV‐775,  because  it  is  duplicative  of  18‐CV‐751.  The  proposed 

amended complaint filed in this action will be filed in 18‐CV‐751. That case, 18‐CV‐751, 

will  be  Daniels’s  only  pending  case  regarding  the  alleged  theft  of  his  medication  in 



                                                   3
April 2018. All further proceedings regarding the alleged April theft of his medication 

will be in that case and that case alone. 

       SO ORDERED. 

       Dated at Milwaukee, Wisconsin this 26th day of October, 2018. 
        
 
                                                      
                                                     WILLIAM E. DUFFIN 
                                                     U.S. Magistrate Judge 

 




                                                 4
